Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 15 February 1806
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


To the Same
my Dear Mrs Adams
Quincy Feb’ry 15th 1806

I shall begin my Letter by putting your mind at ease respecting your children, who are both very well. George I saw yesterday quite in Raptures; his uncle Cranch had made him a little Sled with a small box upon the top; similar to one which Dexter had made John; and which employs half his time. Sometimes to draw about miss Juno, who seems to like the ride very well, and sits in it as grave and demure, as tho she could never skip, and play. he has his Hammer, and his Shovel, sometimes mimicks Jobe in Shoveling the Snow and at other times Hammers Stoutly enough; at other times uses his needle, and sews away with Susan. he is also a great rider, but it must be in a Sleigh or carriage—I devote my chamber where I sit to him, and it is pretty well litterd from morning to night—Whilst as a Mother you must be anxious to hear frequently from your Children; you will still bear in mind that they are mortal: and that no Solisitude or care can at all times sheild them from the common lot of Mortals. poor Mrs. Smith is now mourning over the remains of her dear Mary, who is this day to be committed to the silent Tombe—12 weeks she has languished in a decline, a slow fever, which has been fatal to many children the last Season, was her first complaint, no medicine could remove it. it fixed upon her Lungs. She fell into a consumption which in 12 weeks terminated her Life, during which time Mrs Smith has held her in her Arms. She would not be prevaild upon to lie upon the Bed in the day time. Mrs Smith has been nearly worn out, and the anguish of her mind has prey’d upon her health and Spirits.
I am not a little concernd for the Health of my dear son. the cold weather used to brace him up—but I learn from his Friends at Washington that he looks pale, thin, and slender.—I know his anxiety upon the State of our public affairs will wear him, and harrass his mind I wish he had less reason for it
we have had some severe cold weather and plenty of snow. I presume you must have had some taste of it at Washington. how is your Mother this winter; has Eliza got rid of her cough! Is Caroline well have you heard from your Brother—Does he like Norfolk and his own situation?—
we all send our Regards to all our inquiring Friends, what shall I Say to Mamma John I am writing to her? Say little Johns good Boy. what shall I say to Pappa. that little John is roleing upon the Carpet, playing with Juno:
Affectionatly yours,
A Adams